                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAVIER GONZALEZ-LOZA (#22801-424),      )
            PLAINTIFF,                  )              CASE NO. 19 CV 3046
                                        )
           V.                           )
                                        )              JUDGE MATTHEW F. KENNELLY
UNKNOWN KANKAKEE CTY SHERIFF A, ET AL., )
           DEFENDANTS.                  )

                                               ORDER

       The Court gives Plaintiff until June 24, 2019, to file an in forma pauperis application on the
enclosed form with the information required by 28 U.S.C. § 1915(a)(2) or pay the full $400 filing
fee. The Court directs the Clerk to send Plaintiff an i.f.p. application along with a copy of this
order. Failure of Plaintiff to comply by the deadline may result in summary dismissal of this case.

                                           STATEMENT

        Plaintiff Javier Gonzalez-Loza, a prisoner at the Metropolitan Correctional Center, has
filed a pro se lawsuit under the Federal Tort Claims Act, 28 U.S.C. § 2674, et seq. Plaintiff sues
unidentified Kankakee County Sheriff's Deputies and Deputy U.S. Marshals, for negligence,
claiming they carelessly exposed him to undue risk of harm when they forced him to climb
concrete stairs in shackles, resulting in injury when he stumbled over a piece of metal.

         Plaintiff has failed to either pay the statutory filing fee or file an application for leave to
proceed in forma pauperis. The Prison Litigation Reform Act requires all inmates to pay the full
filing fee, even those whose cases are summarily dismissed. In all prisoner civil lawsuits, the
Court must assess an initial partial filing fee. See 28 U.S.C. § 1915(b)(1). The Court will direct
correctional officials to deduct the initial filing fee payment directly from Plaintiff's trust fund
account. Thereafter, correctional authorities having custody of Plaintiff will be authorized and
ordered to make monthly payments to the Court of 20% of the preceding month's income credited
to the trust fund account until such time as the full filing fee is paid. Id., Section 1915(b)(2).

        To enable the Court to make the necessary assessment of the initial partial filing fee,
Plaintiff must "submit a certified copy of the trust fund account statement (or institutional
equivalent) for the prisoner for the 6-month period immediately preceding the filing of the
complaint or notice of appeal, obtained from the appropriate official of each prison at which the
prisoner is or was confined." 28 U.S.C. § 1915(a)(2). Therefore, if Plaintiff wishes to proceed
with this case by making installment payments instead of paying the full filing fee in advance, he
must file an in forma pauperis application on the form required by the rules of this Court, together
with a certified copy or copies of his trust fund statements reflecting all activity in his accounts in
the past six months [that is, from November 6, 2018, through May 6, 2019].
        Plaintiff must, by June 24, 2019, either file an in forma pauperis application on the
enclosed form with the information required by 28 U.S.C. § 1915(a)(2) or pay the full $400 filing
fee. The Clerk will furnish Plaintiff with an in forma pauperis application along with a copy of
this order. Failure of Plaintiff to comply by the deadline will result in summary dismissal of this
case, on the understanding that Plaintiff no longer wishes to pursue this matter in federal court.

        Plaintiff is also advised that the Federal Tort Claims Act (FTCA) includes a requirement
for the plaintiff, prior to filing suit in court, to present his claim to the federal government agency
involved and await granting or denial of that claim, or six months, if there is no decision within that
period. See 28 U.S.C. § 2675(a). The Court does not know whether Plaintiff has made an
administrative claim, but if he has not, he may be well advised to do so. The Court expresses no
view regarding whether the FTCA applies to claims arising from the negligence of Kankakee
County officers or whether Plaintiff might be able to bring claims against the individual federal or
Kankakee officers involved on other legal bases.

Date: 6/3/2019
                                                       ____________________________________
                                                             MATTHEW F. KENNELLY
                                                              United States District Judge




                                                  2
